Title: Thomas Jefferson to Andrew Smith, 5 July 1819
From: Jefferson, Thomas
To: Smith, Andrew


          
            Sir
            Monticello July 5. 19.
          
          Your favors of June 18. & July 5. are duly recieved. the remittance of the amount of the glass you have been so kind as to furnish me, to wit 68.78 D will be experience a short delay. the crisis of the times is not unfelt by the farmer. the embarrasments of the merchants withdrawing them from the purchase of his produce occasions with him also a temporary suspension of recieving, & consequently of paying. for I call it a suspension of purchase when the barrel of flour netts to it’s producer at market but 3.94 D as lately in my own case. this disposes me to hold up awhile what more I have on hand, to see if a better price will not be given. but the trial shall be short, and the remittance to messrs Otis, Dunlap & co. shall be little delayed. I suppose that thro’ them, or yourself when you resume the business, the demands for our University, which will be considerable, can be obtained without application to the principals at Boston. I salute you with esteem & respect.
          
            Th: Jefferson
          
        